 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3

 4                                                 Master File No.

 5   IN RE: HCV PRISON LITIGATION                  3:19-cv-00577-MMD-CBC

 6
                                                   PRE-TRIAL ORDER # 4:
 7   This document related to:
                                                   ORDER RE: MARCH 19, 2020
 8
                                                   STATUS CONFERENCE
 9   ALL CASES
10

11

12         On October 9, 2019, this court entered an order consolidating various cases

13   alleging claims related to treatment of Hepatis-C within the Nevada Department of
14
     Corrections. The court has held several pretrial status conferences since the
15
     consolidation. A further status conference is set for March 19, 2020 at 9:00 a.m. in
16
     Courtroom 1. (ECF No. 8).
17
           On February 18, 2020, the court entered an order granting a motion to certify a
18

19   class in this case and appointed class counsel, Adam Hosmer-Henner and Margaret

20   McLetchie. (ECF No. 21). At the conclusion of the order, the court directed the parties to
21   address issues related to notice of the class pursuant to Fed. R. Civ. P. 23(c)(2) to the
22
     undersigned magistrate judge. (ECF No. 21).
23
           Therefore, the court ORDERS as follows:
24
           1.     Draft Notice: Prior to the upcoming status conference, Plaintiffs’ class
25

26   counsel shall a draft a proposed notice for prospective class members that shall be

27   provided to the court and Defendants by no later than March 14, 2020 at 5:00 p.m. The

28   parties shall be prepared to discuss the contents of the proposed notice, any objections
 1   to its contents, or any other issues related to the notice at the March 19, 2020 status

 2   conference.
 3
            2.     Discovery: At the March 19, 2020 status conference, the parties shall also
 4
     be prepared to discuss what, if any, class discovery will be requested or needed related
 5
     to the class certified by ECF No. 21. This includes, but is not limited to, describing to the
 6
     court the type of discovery that may be necessary, any possible issues related to class
 7

 8   discovery, whether any protective orders will be necessary, and the timing needed for

 9   class discovery.
10          The parties shall also be prepared to discuss a proposed scheduling order and
11
     discovery plan for this case, including whether a bifurcated discovery process should be
12
     imposed, the time needed to complete all discovery, and any other issues related to
13
     discovery in this case.
14

15   DATED: February 21, 2020.

16

17                                      ________________________________________
                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                  2
